Citation Nr: 0708939	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
secondary disabilities of hypertension and kidney disease.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq.


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).



Procedural History

The veteran served on active duty in the United States Coast 
Guard from June 1962 until June 1965.  From August 1966 until 
January 1984 the veteran was a member of the Coast Guard 
Reserve.

In September 2002, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus with 
secondary disabilities of hypertension and kidney disease.  
The December 2002 rating decision denied the veteran's claim. 
The veteran disagreed with the December 2002 rating decision 
and initiated this appeal. The appeal was perfected by the 
timely submission of the veteran's substantive appeal in July 
2003.

In a decision dated May 21, 2004, the veteran denied the 
veteran's claim.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an a Memorandum Decision dated July 
14, 2006, the Court vacated the Board's May 2004 decision and 
remanded this matter.  The Court's decision will be discussed 
in greater detail below.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the VA Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
on his part is required.


REMAND

It is clear from the record that the outcome of this case 
hinges upon whether the evidence demonstrates that diabetes 
mellitus was present to a compensable degree within the one 
year period after the veteran left service in June 1965.  
See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.309 (2006). 

In its memorandum decision, the Court pointed out that VA 
obtained medical records pertaining to another veteran with a 
very similar name, but a different middle name, W.W.C.  Under 
these circumstances, the Board must remand this case so that 
all medical records pertaining to the veteran may be 
obtained. 

The Court also stated, somewhat obliquely, that "[t]he Board 
concluded, with little explanation, that VA had complied with 
its duty to assist [the veteran] in the development of his 
claim."  See the Court's July 14, 2006 decision, page 2.  
Since the Court went on to point out flaws in a medical 
opinion favorable to the veteran, see page 4, the Board 
believes that VA's duty to assist includes obtaining another 
medical opinion.

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  After carefully reviewing the Court's 
decision, the AOJ should contact the 
veteran through his attorney and request 
that they identify all medical 
examination, treatment and hospitalization 
records of the veteran since June 1965.  
The veteran should be provided with 
appropriate consent forms.  Efforts made 
to obtain such records, including the 
medical records of Dr. J.A.P. referenced 
in the Court's decision, should be 
memorialized in the claims folder.  Any 
such records so obtained should be 
associated with the veteran's VA claims 
folder.  If any records identified by the 
veteran are not obtained, he should be so 
notified through his attorney, and 
afforded an opportunity to obtain and 
submit them himself.      

2. The AOJ should then arrange for a 
review of the veteran's medical records by 
an appropriately qualified health care 
provider for the purposes of determining 
the date of onset of the veteran's 
diabetes mellitus.  The veteran's VA 
claims folder must be provided to the 
reviewer, and the reviewer must 
acknowledge its receipt and review.  
A report should be prepared which includes 
an opinion with reasons as to the likely 
date of onset of diabetes mellitus.

3.  Thereafter, after undertaking any 
additional evidentiary development which 
it deems to be necessary, the AOJ should 
readjudicate the issue on appeal. If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared. The 
veteran and his attorney should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



